Citation Nr: 0207879	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
a panic disorder for the period from August 27, 1991, to 
January 25, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982, and from April 1987 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
denied the veteran's claim of entitlement to an increased 
evaluation for bilateral pes planus.  He subsequently 
perfected a timely appeal regarding that decision.

The record reflects that, in an August 1992 rating decision, 
the RO in Buffalo, New York, granted service connection for a 
panic disorder and assigned a 10 percent disability rating, 
effective August 27, 1991.  The veteran subsequently 
perfected a timely appeal regarding the disability rating 
assigned in that decision.  Jurisdiction of this case was 
eventually transferred to the ROIC in Philadelphia.  
Thereafter, in an August 1999 rating decision, the ROIC 
granted an increased evaluation of 30 percent for that 
disability, effective January 25, 1999.  In a statement 
submitted shortly thereafter, the veteran indicated that he 
disagreed with the effective date of January 1999.  He 
asserted that he believed a higher evaluation was warranted 
for the period prior to January 1999.  Moreover, in a 
Substantive Appeal (VA Form 9) dated in December 1999, the 
veteran indicated that he was satisfied with the increased 
disability rating of 30 percent assigned as of January 1999.

In light of the aforementioned facts, the Board finds that 
the issue of entitlement to an increased evaluation for a 
panic disorder has been expressly withdrawn and is no longer 
on appeal.  The Board further finds, however, that the issue 
of entitlement to an evaluation in excess of 10 percent for 
the period from August 27, 1991, to January 25, 1999, remains 
currently on appeal.

The Board notes that, although this issue was characterized 
by the ROIC as a claim of entitlement to an earlier effective 
date for the 30 percent evaluation, the Board believes, in 
view of the aforementioned withdrawal of the appeal as to an 
increased rating, that the issue is more appropriately 
characterized as a claim for an evaluation in excess of 10 
percent for the period from August 27, 1991, to January 25, 
1999.  In essence, the Board believes that this appeal arose 
out of a disagreement with the assignment of an initial 
rating, and the subsequent assignment of staged ratings by 
the ROIC, and not because of a specific disagreement with the 
initial effective date assigned.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (holding that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings). 

The Board finds that no prejudice results to the veteran by 
our recharacterization of this issue.  The veteran has 
already been provided with notice of the provisions 
concerning entitlement to increased evaluations.  Further, 
the earlier-effective-date issue and the initial-increased-
rating issue essentially revolve around the same 
determination, i.e., entitlement to a disability rating in 
excess of 10 percent prior to January 25, 1999.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the ROIC.  A transcript of this hearing has been prepared 
and associated with the claims folder.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's bilateral pes planus is 
manifested by moderate symptoms such as subjective complaints 
of pain on use of the feet; but not by objective findings of 
severe or pronounced symptoms such marked deformity, 
swelling, callosities, extreme tenderness, marked inward 
displacement, and/or severe spasm.

2.  For the period from August 27, 1991, to November 6, 1996, 
the competent and probative evidence of record demonstrates 
that the veteran's panic disorder was manifested by no more 
than mild social and industrial impairment.

3.  For the period from November 7, 1996, to January 25, 
1999, the competent and probative evidence of record 
demonstrates that the veteran's panic disorder was manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to symptoms such 
as anxiety and weekly panic attacks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.124, Diagnostic Code 5276 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's panic disorder, for the period from August 
27, 1991, to November 6, 1996, have not been met.  38 
U.S.C.A.  § 1155; 38 C.F.R. § 4.132, Diagnostic Codes 9400, 
9410 (1996).

3.  The criteria for a 30 percent evaluation for the 
veteran's panic disorder, for the period from November 7, 
1996, to January 25, 1999, are met.  38 U.S.C.A.  § 1155; 38 
C.F.R. § 4.130, Diagnostic Codes 9400, 9412, 9413 (2001); 38 
C.F.R. § 4.132, Diagnostic Codes 9400, 9410 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reflects that, in October 1991, the veteran filed 
a formal claim of entitlement to service connection for 
anxiety attacks and pes planus.  

Shortly thereafter, in December 1991, the veteran underwent a 
VA psychiatric examination.  During this examination, he 
reported that he had been married for six years and that he 
had an eleven-month-old daughter.  He stated that his home 
life was fairly happy and that he socialized with friends.  
The VA psychiatrist found that he was friendly and 
cooperative during the examination, and that he was 
appropriately dressed.  The veteran reported that he 
occasionally became moody, but that his mood was generally 
"pretty good."  He explained that he did not really feel 
depressed, but that he sometimes became "down and less 
energetic."  He reported that he did have crying spells, 
which had occurred about twice a month ever since that 
spring.  He denied experiencing any suicidal or homicidal 
ideation, and he denied any feelings of hopelessness or 
helplessness.  The veteran also denied any delusions or 
hallucinations.  The psychiatrist found that he was oriented 
times three, and that his concentration was good.  The 
veteran reported that he occasionally experienced disturbed 
sleep, and that his weight often fluctuated, by about fifteen 
pounds.  He explained that he experienced anxiety attacks 
once per week every month.  He described his attacks as 
consisting of sweaty palms, palpitations, a choking 
sensation, trembling, hot flashes, and chest pains.  The 
psychiatrist noted a diagnosis of a panic disorder.

In the August 1992 rating decision, the ROIC granted service 
connection for a panic disorder and assigned a 10 percent 
disability rating, effective August 27, 1991.  The veteran 
subsequently perfected a timely appeal regarding the rating 
assigned.

In September 1993, the veteran testified at a personal 
hearing before a Hearing Officer at the ROIC.  During this 
hearing, the veteran's accredited representative asserted 
that the veteran's symptoms of his panic disorder produced 
"definite" impairment in his industrial capability.  For 
this reason, the representative contended that a 30 percent 
disability rating was warranted for the service-connected 
panic disorder.

During a VA mental disorders examination conducted in 
November 1993, the veteran was found to be pleasant and 
cooperative, and in no acute distress.  He reported 
experiencing four or five panic attacks per week for the last 
several months.  The VA examiner noted that his affect was 
appropriate and that his mood was good.  The veteran's 
thought process was found to be within normal limits, and his 
thought content was negative for any suicidal ideation or 
homicidal ideation.  The veteran reported that he had not 
experienced any delusions or hallucinations, and the examiner 
concluded that his attention span, concentration, memory, and 
orientation were within normal limits.  The examiner noted a 
diagnosis of panic disorder without agoraphobia, chronic and 
moderate in severity.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.

VA treatment records show that, in January 1994, the veteran 
reported experiencing panic attacks every day for the past 
month.  He indicated that his symptoms consistent of chest 
pains, dyspnea, sweating, dizziness, and a fear of dying, 
which occurred for five minutes after each attack.  In a May 
1994 clinical note, an examiner indicated that the veteran 
reported "feeling better."  It was noted that his anxiety 
attacks were lasting for a period of thirty seconds and that 
they occurred once every three or four days.  

In a March 1994 rating decision, the ROIC granted service 
connection for bilateral pes planus and assigned a 10 percent 
evaluation under the criteria of Diagnostic Code (DC) 5276.  
That decision was not appealed.

In February 1996, the veteran underwent another VA mental 
disorders examination.  He reported experiencing weekly panic 
attacks, which consisted of dyspnea, palpitations, and pain 
that migrated around his chest on both sides.  He stated that 
his symptoms sometimes interfered with his job as a tractor-
trailer driver by forcing him to pull off the road until his 
symptoms subsided.  He explained, however, that he had done 
quite well at his job over the past few months, and was even 
being designated as an instructor others.  The veteran noted 
that he had been receiving counseling and medication through 
VA, and that, although his symptoms were chronic and 
longstanding, they had improved somewhat as a result of this 
treatment.  The examiner found that the veteran was alert and 
cooperative, and that he displayed a logical thought process.  
It was noted that there was no evidence of homicidal or 
suicidal ideation, and no evidence of any auditory or visual 
hallucinations.  His recent memory was good, and his judgment 
and insight were found to be fair.  The examiner noted a 
diagnosis of panic disorder, without agoraphobia, of a 
chronic but mild nature.

During another VA mental disorders examination conducted in 
June 1997, it was noted that the veteran had been working 
consistently as a truck driver for five years.  The veteran 
indicated that his panic attacks lasted for an average of two 
minutes, but could last up to one or two hours.  He reported 
that his attacks were manifested primarily by chest pains, 
and were not accompanied by other physiological symptoms, 
such as pain radiating down his arms, sweatiness, or 
gastrointestinal symptoms.  He also reported that he was not 
experiencing any other symptoms, such as palpitations, 
dizziness, fear of impending doom, intense fear, paresthesia, 
or vomiting.  The veteran further reported that he was 
unaware of any correlation between the amount of stress he 
experienced and his attacks.  Examination was found to be 
essentially negative, and the examiner concluded that the 
veteran had presented with atypical symptoms   The examiner 
assigned a GAF score of 80-90.

A VA clinical note dated in July 1997 shows that the veteran 
had presented with the complaint of his orthotics wearing 
out.  He stated that they had previously worked well, but 
were no longer giving him the support he needed.

In February 1998, the veteran underwent a VA psychiatric 
examination.  It was noted that he had been married for 
twelve years and that he described his marriage as going 
"okay."  He indicated that he had been working as a truck 
driver for the past five years, and that for over three of 
those years he had made long hauls that paid well.  He noted, 
however, that his panic attacks had caused him to switch to 
short term hauls that do not pay as well.  The veteran 
explained that he had held four jobs in the past four years, 
and was about to start a fifth.  He indicated that he quit 
two of those jobs, and was terminated from the other two.  He 
noted that he did not have to leave work because of his 
attacks or take time off, but that they did cause 
difficulties when he was driving.  The veteran explained that 
both of his terminations were related to things being said 
about him and his being too anxious, and that one of the 
terminations was also related to accusations of his making up 
receipts.  With respect to his symptoms, he reported 
experiencing panic attacks about once a week, consisting of a 
heat surge in his body and a gripping in his chest.  He 
stated that he did not experience any radiation, 
palpitations, or sweating.  He also stated that each attack 
made him feel more anxious overall and left him with feelings 
of increased confusion and fear for several days thereafter.  
The veteran noted that he felt sad, a lot but did not 
consider himself to be depressed.

In the report of the February 1998 examination, the 
psychiatrist noted that she was able to observe a panic 
attack while the veteran was jotting down information and not 
directly looking at her.  She indicated that the veteran 
became very tense on being asked questions of no great 
importance, and he reportedly seemed speechless and began to 
experience breathing problems.  It was noted that he was 
shaking his head and was clearly very anxious.  Examination 
was otherwise essentially negative for any psychiatric 
symptomatology.  The psychiatrist concluded that the veteran 
did suffer from a panic disorder.  Although she noted that he 
displayed only three of the four symptoms listed in the DSM-
IV (Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, 4th Edition), that 
diagnosis was the best description for what he experienced 
and was considered to have the same effect on his life as the 
four required symptoms would.  The examiner assigned a GAF 
score of 60.

In a statement submitted in May 1998, the veteran reported 
that he had recently been turned down for a job because of 
his anxiety problems.  He further reported that his foot 
disability had also been a factor in his losing a job at [redacted]. 


A VA clinical note dated in July 1998 reveals that the 
veteran had been driving trucks for the same company for the 
past four months.  The VA examiner noted that he was 
functioning satisfactorily in maintaining both his family and 
a full-time job.

In a letter dated in October 1998, a representative of [redacted] reported that she was unable to provide 
any medical records pertaining to the veteran.  She noted 
that the company could only provide the dates of his 
employment, which were from March 4, 1998, to April 14, 1998.

A VA clinical note dated in January 1999 shows that the 
veteran presented with a restricted effect and mildly 
depressed mood.  He reported having some difficulty at work.  
The VA examiner noted an impression of moderately severe 
anxiety, which limited his employment capability to a 
moderately severe degree.  In an April 1999 clinical note, an 
examiner indicated that he was experiencing panic attacks 
once a week, which were manifested by difficulty breathing, 
sweating, and heart palpitations.

In April 1999, the veteran underwent a VA psychological 
evaluation.  He reported experiencing panic attacks once a 
week with chest pain, difficulty breathing, sweating, and 
heart palpitations.  The VA psychologist concluded that, 
based on his evaluation, the veteran warranted a GAF score of 
60-65.  The psychologist found that the veteran experienced 
definite impairment in his ability to establish effective and 
wholesome relations with his employer and associates.  It was 
determined that the symptoms he displayed resulted in a 
reduction in his initiative to perform the job and to 
maintain the flexibility and efficiency that were needed in 
the performance of his type of work.  

In April 1999, the veteran also underwent VA examination of 
the feet.  He reported that the pain in his feet had 
continued to worsen and that he wore orthotics and supportive 
shoes.  He also reported that the pain had limited his work 
at his job.  Examination revealed that the veteran had 
hammertoes on the second, third, and fourth toes on the left, 
and on the second toe on the right.  The VA examiner found 
that there was no objective evidence of pain or crepitus on 
range of motion, and that his gait was within normal limits.  
The examiner further noted that the forefoot to rearfoot 
relationship was valgus bilaterally, and that foot posture on 
weightbearing was "pes planus bilaterally."  Calcaneal 
stance position, relaxed, was noted to be three degrees 
everted on the right and four degrees everted on the left.  
The examiner noted an impression of pes planus, symptomatic, 
bilaterally; hypermobile first ray bilaterally; forefoot 
valgus bilaterally; hammertoes; and hallux valgus on the 
left.

In the August 1999 rating decision, the ROIC granted an 
increased evaluation, 30 percent, for the veteran's service-
connected panic disorder under the criteria of DC 9412, 
effective January 25, 1999.  As explained in the 
Introduction, above, the veteran subsequently indicated that 
he believed a higher evaluation was warranted for the period 
prior to January 25, 1999.  He also withdrew any claim as to 
the issue of entitlement to a rating in excess of 30 percent 
for his panic disorder following that date.

In a separate August 1999 rating decision, the RO also denied 
an increased evaluation for the veteran's service-connected 
pes planus.  He subsequently appealed that decision.

In June 2001, the veteran underwent another VA examination of 
the feet.  He reported experiencing sharp and shooting pain 
on the first step after rest.  He indicated that his feet 
felt stiff after rest, and that he occasionally experienced 
some swelling.  He denied any heat sensation or redness, but 
reported some fatigue and weakness.  The veteran described 
his pain as 4/10 normally, but 8/10 during flare-ups.  He 
explained that his flare-ups were very related to the 
weather, and that he was most symptomatic whenever the day 
was particularly cold or wet.  He reported that he did not 
use crutches, braces, or corrective shoes, but that he did 
get great relief from inserts.  Dermatologic and neurologic 
examinations of his feet were found to be normal.  The VA 
examiner noted that there was no pain or crepitus found on 
range of motion.  It was noted that the veteran had a valgus 
position with comparison of the forefoot to rearfoot, 
bilaterally.  The examiner found that there was no arch in 
his stance bilaterally, and that his calcaneal stance was 
three degrees inverted bilaterally.  The angle and base of 
his gait were found to be within normal limits.  The examiner 
determined that there was a mild antalgic appearance to his 
gait and that he had decreased propulsion.  The examiner 
noted an assessment of symptomatic pes planus bilaterally; 
hypermobile first ray bilaterally; forefoot valgus 
bilaterally; hallus adductovalgus on the left, and hammertoes 
of the fourth and fifth digits bilaterally.  The examiner 
concluded that it was consistent for the veteran to have pain 
with this foot type, and that it was common for this 
condition to progress and became more painful with time.  The 
examiner also concluded that the veteran was prone to lateral 
ankle sprains.

The veteran also underwent another VA psychiatric examination 
in June 2001.  It was noted that he was currently working 
part-time as a forklift driver and that he was attending 
school full-time.  He reported that he was seeking a four-
year degree in computer graphics.  The VA psychiatrist noted 
that his occupational history appeared to be "fairly good" 
in that he was able to maintain full-time employment for many 
years.  Examination was essentially negative for any 
symptomatology other than those described as occurring during 
his panic attacks, such as chest pains.  The psychiatrist 
concluded that the veteran was most appropriately given a 
diagnosis of anxiety disorder, not otherwise specified.  
Although the psychiatrist acknowledged that several previous 
examiners had given diagnoses of a panic disorder, the 
psychiatrist determined that he could not identify sufficient 
criteria to support such a diagnosis.  Nevertheless, the 
psychiatrist did find that the veteran experienced panic 
attacks as a result of this disorder, and that these attacks 
were always accompanied by intense chest pain.

During his November 2001 Travel Board hearing before the 
undersigned, the veteran asserted that his psychiatric 
disorder was of such severity prior to 1999 so as to warrant 
a 30 percent disability rating.  With respect to his 
bilateral pes planus, his accredited representative argued 
that a 30 percent disability rating was warranted under DC 
5276.  The veteran testified that he experienced spasms in 
his feet and that they were often tender to touch.  He stated 
that surgery had been recommended for his feet but that, 
because there was no guarantee that the pain would be 
stopped, he had chosen not to undergo it.  He reported that 
he had calluses on his feet near the knuckle of his toes and 
the heel.  The veteran noted that his job required ten hours 
of driving at one time, but that he had to stop sometimes due 
to his foot problems.  He stated that he was currently 
wearing inserts, which helped to relieve the pain.

Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Public Law No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (now codified as amended at 38 U.S.C. § 5103 (West 
Supp. 2001)).  The legislation also requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A (West 
Supp. 2001).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).


Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the entire 
VCAA potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases which had been decided by the Board 
before the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, No. 00-7122, 
slip op. at 14-15 (Fed. Cir. May 20, 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.


The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statements 
of the Case and Supplemental Statements of the Case issued 
during the pendency of this appeal, the Board believes that 
the RO properly advised the claimant of what the evidence 
must show in order to substantiate his claims for increased 
ratings.  For this reason, the Board believes that VA has 
satisfied its duty under both the VCAA and the new 
regulations to inform the veteran and his representative of 
the information and evidence needed to substantiate his 
claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified as 
amended at 38 U.S.C. § 5103); 66 Fed. Reg. 45,630 (Aug. 29, 
2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claims.  The veteran has been provided with VA orthopedic and 
mental disorders examinations.  Neither the veteran nor his 
representative has alluded to any additional medical records 
which might be available and which would be pertinent to the 
present claim.  Therefore, in light of the above, the Board 
finds that no further action is required in order to comply 
with VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses a question that has not been first addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  In addition, the record shows 
that the veteran was specifically advised of the pertinent 
provisions of the VCAA in a November 2001 letter.  Therefore, 
the Board believes that we may proceed with a decision in 
this case, without prejudice to the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Wensch v. Principi, 15 Vet. App. 362, 368 (2001), 
noting, "When there is extensive factual development in a 
case, reflected both in the record on appeal (ROA) and the 
BVA's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased evaluation - pes planus

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  § 38 C.F.R. § 4.21.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  See Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Under Diagnostic Code 5276, a non-compensable evaluation is 
assigned for mild symptoms relieved by built-up shoe or arch 
support.  Moderate symptoms of pes planus, with weight 
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, pain on manipulation and use of the feet, 
are rated 10 percent disabling.  For severe symptoms of 
bilateral pes planus, such as marked deformity (pronation, 
abduction, etc.), pain accentuated with manipulation and use, 
swelling on use, with characteristic callosities, the 
appropriate rating is 30 percent.  For pronounced symptoms, 
with marked pronation, extreme tenderness on plantar surfaces 
of the feet, marked inward displacement and severe spasms of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, a 30 percent evaluation is 
assigned for unilateral symptoms and a 50 percent evaluation 
is assigned for bilateral symptoms.

The veteran's bilateral pes planus is currently evaluated as 
10 percent disabling under DC 5276, which contemplates 
"moderate" symptoms of this disability.  In order to 
warrant a 30 percent evaluation, which is the next highest 
rating available for bilateral pes planus, his disability 
would have to be manifested by "severe" symptoms.  However, 
in this case, repeated VA examination has revealed no 
evidence of marked deformity in the veteran's feet.  
Furthermore, both the April 1999 and June 2001 VA 
examinations revealed no evidence of pain on foot 
manipulation.  Although the Board recognizes that the veteran 
has consistently reported experiencing swelling and 
callosities, both his April 1999 and June 2001 examinations 
were negative for any objective findings of such symptoms.  
Therefore, in light of the aforementioned evidence, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting a 30 percent evaluation under DC 
5276.


The Board is of course cognizant that the veteran has 
reported experiencing pain on use in his feet.  However, we 
believe that the veteran's pain is already sufficiently 
contemplated by the 10 percent disability rating assigned for 
"moderate" symptoms under DC 5276.  In this regard, we note 
that, although the veteran has reported that his symptoms 
have interfered with his job as a truck driver in the past, 
he has also reported that he has been able continue to work 
as a forklift driver while pursuing his education.  He has 
also reported that he experiences some relief through the use 
of shoe inserts, which is a factor that is to be specifically 
considered under this code.  In short, the Board finds that 
the degree of pain described by the veteran is sufficiently 
contemplated by a 10 percent evaluation under DC 5276.

With respect to the criteria for awarding a 50 percent 
evaluation under DC 5276, the Board notes that the veteran 
has reported experiencing spasms and tenderness in his feet.  
However, repeated VA examinations have been consistently 
negative for any objective evidence of these symptoms.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a 50 percent evaluation under DC 5276.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that a 
rating in excess of 10 percent is warranted for the veteran's 
bilateral pes planus.  Thus, that benefit sought on appeal 
must be denied.

In closing, the Board notes that the veteran's April 1999 and 
June 2001 VA examinations revealed that the veteran had 
hammertoes and hallux valgus.  However, neither of the VA 
examiners specifically stated that those disabilities were 
related to the veteran's service-connected disability, and 
there is no other medical evidence of record to suggest that 
such is the case.  Thus, the Board has not considered those 
disabilities in regard to his claim for an increased 
evaluation for pes planus.  Furthermore, because neither the 
veteran nor his representative has ever contended that those 
disabilities are related to his pes planus or to his military 
service, the Board finds that it would be inappropriate to 
refer claims for service connection for these disabilities to 
the ROIC.  The Board notes, however, that the veteran remains 
free to raise such claims before the ROIC if he chooses to do 
so.

C.  Increased rating - panic disorder

At the outset, the Board notes that, except as otherwise 
provided by law, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

As discussed in the Factual Background, above, the veteran 
filed his initial claim for service connection for a panic 
disorder within one year of his separation from service.  
Thus, the ROIC awarded service connection for that disability  
effective from August 27, 1991, which was one day following 
the date of his discharge from active service.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  The ROIC also awarded a disability rating 
of 10 percent, effective from that date.  The veteran 
immediately appealed the disability rating assigned for his 
service-connected panic disorder.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been contested, 
it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the claim and appeal period.  


In this case, the ROIC apparently determined that staged 
ratings were appropriate, because the ROIC assigned a 10 
percent disability rating for the veteran's panic disorder 
prior to January 25, 1999, and a 30 percent disability rating 
on and after January 25, 1999.  Normally, because this case 
has come to the Board on appeal from the assignment of an 
initial rating, we would be required to consider whether 
increased evaluations are warranted for both of these 
periods.  However, as explained in the Introduction, above, 
the veteran has withdrawn his appeal with respect to the 
issue of entitlement to a rating in excess of 30 percent on 
and after January 25, 1999.  Thus, the only question 
currently before the Board on appeal is whether a rating in 
excess of 10 percent is warranted for the period from August 
27, 1991, to January 25, 1999.

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders.  61 Fed. Reg. 52,695 
(Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  Because the 
veteran's claim for an increased evaluation was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas, 1 Vet. 
App. at 311; VAOPGCPREC 3-2000 (opinion of VA General Counsel 
that the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of that change, and that the Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.)  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations).  See also 
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2001) 
(precedent opinions of VA General Counsel are binding on 
Board).


The Board notes that, by virtue of the Statements of the Case 
and Supplemental Statements of the Case issued during the 
pendency of this appeal, the ROIC has provided the veteran 
with notice of both the old and the revised regulations for 
rating mental disorders.  Thus, the Board finds that we may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993)

Before November 7, 1996, the VA Rating Schedule provided as 
follows:

General Rating Formula for Psychoneurotic 
Disorders:

100% - The attitudes of all contacts except the 
most intimate are so adversely affected as to 
result in virtual isolation in the community. 
Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain 
or retain employment.

70% - Ability to establish and maintain effective 
or favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.

50% - Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired. By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial 
impairment.

30% - Definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as 
to produce definite industrial impairment.

10% - Less than the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.

0% - There are neurotic symptoms which may somewhat 
adversely affect the relationships with others but 
which do not cause impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Codes 9400, 9410 (1996).

On and after November 7, 1996, the Rating Schedule provides 
as follows:

100% - Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation or own name.

70% - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence) spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

50% - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and 
social relationships.

30% - Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% - Occupational and social impairment due to 
mild or transient symptoms that decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, or 
symptoms controlled by continuous medication.

0% - A mental condition has been formally 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational or social 
functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9400, 9412, 9413 (2001).

Words such as "considerable" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of terminology such as 
"moderate" and "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Court has stated that the word "definite", as used in 
the old schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
VA, including the Board, is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 3.101 (2001).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. 

The Board notes that there is some question in the record as 
to whether the veteran's service-connected psychiatric 
disorder is more appropriately characterized as a "panic 
disorder" or as an "anxiety disorder."  However, 
regardless of which diagnosis is more appropriate, the Board 
notes that the veteran's disability would be rated using the 
same schedular criteria.  In particular, we note that, with 
respect to the old criteria, anxiety disorders were rated 
under DC 9400 (generalized anxiety disorder) and panic 
disorders were rated by analogy under DC 9410 (other and 
unspecified neurosis).  Both of these codes referred to the 
same underlying schedular criteria.  Similarly, we note that, 
with respect to the new criteria, anxiety disorders can be 
rated under DC 9400 (generalized anxiety disorder) or DC 9413 
(anxiety disorder, not otherwise specified), and panic 
disorders are rated under DC 9412 (panic disorder and/or 
agoraphobia).  These diagnostic codes also all refer to the 
same underlying schedular criteria.  Therefore, the Board 
finds that, although some ambiguity may remain as to which 
diagnosis is more appropriate, this issue is nevertheless 
ready for appellate review, as the rating criteria for each 
possible diagnosis are essentially the same.  

The Board notes in passing that, in the interest of clarity, 
we will continue to refer to the veteran's service-connected 
psychiatric disability as a "panic disorder," as this 
appears to be the preferred diagnosis of the majority of 
medical examiners.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the competent and 
probative evidence supports the assignment of a 30 percent 
degree of disability from November 7, 1996, to January 25, 
1999, under the new rating criteria.  The Board further 
finds, however, that the preponderance of the evidence is 
against the assignment of a rating in excess of 30 percent 
for that period.



With respect to the new criteria, the Board believes that the 
weight of the evidence supports the assignment of a 30 
percent evaluation.  In particular, the Board notes that, 
throughout his appeal, the veteran has consistently reported 
experiencing panic attacks at an average rate of once per 
week.  This description of the frequency of his attacks was 
reported in VA examinations conducted in December 1991, 
February 1996, June 1997, and February 1998.  It was also 
noted in several VA outpatient treatment records currently 
associated with the claims folder.  According to the veteran, 
although he was able to maintain fairly consistent employment 
throughout this period, these panic attacks sometimes 
interfered with his employment by forcing him to cease 
driving temporarily or by causing difficulties interacting 
with coworkers.  The Board believes this evidence to be 
consistent with the assignment of a 30 percent evaluation 
under the new criteria, which contemplates generally 
satisfactory functioning but some occupational impairment, 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as anxiety and weekly panic attacks.

The Board recognizes that there is evidence of record which 
does not support a rating of 30 percent under the new 
criteria for the period from November 1996 to January 1999.  
For example, the record does not demonstrate that he 
experienced chronic sleep impairment, suspiciousness, or mild 
memory loss during this period.  However, while not all of 
the evidence of record may support the assignment of a 30 
percent disability rating under the new criteria, the Board 
finds that the greater weight of the aforementioned evidence 
demonstrates a degree of impairment during this period which 
"more nearly approximates" the criteria for a 30 percent 
rating rather than a 30 percent rating.  38 C.F.R. §§ 4.7, 
4.21 (2001).  In essence, the Board finds the manifestations 
of the veteran's disability which support a 30 percent 
disability rating under the new criteria, such as anxiety and 
weekly panic attacks, to be more significant and have a 
greater impact on his ability to function than those which do 
not meet the criteria for a 30 percent evaluation.


The Board further finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 30 percent from November 7, 1996, to 
January 25, 1999.  In particular, we note that there is no 
evidence that the veteran has ever experienced flattened 
affect, or circumstantial, circumlocutory, or stereotyped 
speech; and no indication that he experiences difficulty in 
understanding complex commands.  Furthermore, repeated VA 
examination has been negative for any evidence of impaired 
memory, impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood.  Although the record 
reflects that the veteran reported a substantial increase in 
the frequency of his panic attacks during his November 1993 
VA examination, this increase appears to have lasted for only 
a brief period of time, and to have returned to the usual 
rate of one attack per week by May 1994.  As discussed above, 
the reports of the veteran's other VA examinations 
consistently show that he otherwise experienced only weekly 
panic attacks from 1996 to 1999.  

With respect to his ability to maintain effective 
relationships, the record does show that his anxiety and 
panic attacks have caused some difficulties in dealing with 
people at work.  However, the evidence also shows that he is 
married and that he socializes with friends.  Moreover, the 
evidence further shows that, despite some difficulties his 
symptoms have caused at work, he was able to maintain fairly 
consistent employment throughout the period from November 7, 
1996, to January 25, 1999.  Although he reported having to 
change jobs on several occasions, it appears that he was 
always able to obtain new employment quickly, and never went 
without work for any long period of time.  In short, the 
preponderance of the competent and probative evidence is 
against the assignment of a rating in excess of 30 percent 
from November 7, 1996, to January 25, 1999.

Having found that an increased evaluation of 30 percent is 
warranted under the new criteria, the Board also finds that 
this evaluation can be effective no earlier than November 7, 
1996.  As explained in detail above, if a regulation is 
revised, and the regulation is found to be more favorable to 
a claimant, the retroactive reach of that regulation can be 
no earlier than the effective date of that change.  
VAOPGCPREC 3-2000.  See also Rhodan, supra.  With respect to 
the period prior to November 7, 1996, the Board must apply 
only the earlier version of the regulation.

With respect to the old criteria, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for the period from August 27, 
1991, to November 6, 1996.  In essence, we find that, during 
this period, the veteran's service-connected panic disorder 
was productive of no more than mild social and industrial 
impairment.  In reaching this conclusion, the Board has found 
the most probative evidence to be the reports of VA 
examinations conducted in December 1991, November 1993, and 
February 1996.  These reports show that, although the veteran 
was experiencing weekly panic attacks for most of this 
period, he was still able to maintain full-time employment 
with the same company.  Although he did report that his panic 
attacks had caused him to temporarily pull off the road while 
driving in order to recover, he also specifically indicated 
in his February 1996 examination that his job at that time 
was going quite well, to the point of his being appointed as 
an instructor to student drivers.  Thus, it appears that, 
although he did experience some difficulties, his symptoms 
caused no more than mild industrial impairment.

The Board notes that it was not until his February 1998 
examination, which occurred after the expiration of this 
period, that the veteran began to report an increase in the 
problems he experienced at work due to his panic attack.  At 
that time, he indicated that he had to reduce the number of 
hours he was working due to his panic attacks.  In addition, 
he also reported that, although he was able to obtain work, 
he was forced to switch jobs several times during the past 
few months.  However, notwithstanding the severity of his 
condition as of February 1998, the Board notes that the 
evidence of record prior to November 1996 shows that he had 
been working at the same job for five years and that he 
experienced no more than mild industrial impairment as a 
result of his panic disorder.

The Board recognizes that the November 1993 VA examiner 
specifically found that the veteran's panic disorder was 
"moderate" in severity, which could be interpreted to mean 
that a rating in excess of 10 might be warranted under the 
old criteria.  However, in a precedent opinion, the VA 
General Counsel has concluded that "definite" represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  (Emphasis added)  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  Accordingly, we find that the November 1993 
examiner's finding that the veteran's disorder was moderate 
in severity does not support the assignment of a 30 percent 
disability rating, but instead supports the conclusion that 
no more than a 10 percent disability rating is warranted. 

The Board has also considered whether a rating in excess of 
30 percent is available under the old criteria for the period 
from November 7, 1996, to January 25, 1999.  However, we 
believe that the preponderance of the evidence is against 
finding that the veteran's disability resulted in 
"considerable" impairment during this period so as to 
warrant a 50 percent disability rating.  The Board finds the 
most probative evidence in this regard to be the findings of 
the April 1999 VA psychologist, who acknowledged that the 
veteran was experiencing a reduction in his initiative, 
flexibility, and reliability, but concluded that he was 
experiencing no more than "definite" impairment in his 
social and occupational development.  The Board believes that 
the clinical the findings on which the April 1999 VA 
psychologist based his conclusion were essentially the same 
as those noted in the VA examinations conducted in June 1997 
and February 1998.  Therefore, we find that the weight of the 
competent and probative evidence during this period 
demonstrates that the veteran experienced no more than 
"definite" social and industrial impairment.  Accordingly, 
we further find that the preponderance of the evidence is 
against the assignment of a rating in excess of 30 percent 
for the period from November 7, 1996, to January 25, 1999.

In summary, the Board finds that the evidentiary record 
supports the assignment of a 30 percent disability, and no 
more, for the period from November 7, 1996, to January 25, 
1999, under the new rating criteria.  The Board further 
finds, however, that the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent 
for the period from August 27, 1991, to November 6, 1996.


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
panic disorder, for the period from August 27, 1991, to 
November 6, 1996, is denied.

Entitlement to a 30 percent evaluation for a panic disorder, 
for the period from November 7, 1996, to January 25, 1999, is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


